United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1695
                                     ___________

Rambo Associates, Inc.,          *
                                 *
            Appellant,           *
                                 *    Appeal from the United States
      v.                         *    District Court for the
                                 *    Northern District of Iowa.
South Tama County Community      *
School District,                 *             [PUBLISHED]
                                 *
            Appellee.            *
                            ___________

                               Submitted: December 14, 2007
                                  Filed: January 11, 2008
                                   ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      This is an action in contract and quasi-contract for services that an architectural
and consulting firm rendered to a school district. After a bench trial, the district court
entered judgment for Rambo on its contract claim and denied recovery on the quasi-
contract claim. In an earlier opinion, Rambo Assoc., Inc. v. South Tama County
Community Sch. Dist., 487 F.3d 1178 (8th Cir. 2007), we affirmed the district court's
judgment on the contract claim but remanded for further findings on the quasi-contract
claim. We directed the district court to determine, if it could, what "extra services"
Rambo rendered outside the written contract at South Tama's request, to determine the
reasonable value of those services, and to give judgment to Rambo in that amount.
Id. at 1189. We have now received the district court's further findings and legal
conclusions.

       The district court, after receiving the parties' briefs and diligently searching the
record, rendered a detailed and thorough opinion in which it held that Rambo was not
entitled to recover because the court could not determine with any reasonable certainty
what "extra services" Rambo rendered or what their reasonable value was. See Quade
v. Heiderscheit, 391 N.W.2d 261, 264 (Iowa Ct. App. 1986). We conclude, after our
examination of the record, that the district court correctly identified the governing
legal principles, made no clearly erroneous factual findings, and did not err in
applying the legal principles to the facts.

      We therefore affirm the judgment.
                      ______________________________




                                           -2-